DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 11, 14 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by D'Acunto et al. (US 20190238861, hereinafter D'Acunto).
Regarding claim 1, D’Acunto discloses a method for tiling with a set of tiles (600, 700) a sphere (500) representing a scene of a spherical immersive content, said method (400) (abstract, ¶0001, ¶0012, claim 1 and dependents, content is spherical, virtual, and immersive, ¶0199, fig. 7) comprising:
            spatially splitting the scene of the spherical multimedia content with at least a first type of tiles (600) and a second type of tiles (700) (spherical multimedia content of the scene is spatially splitted in at least equatorial tiles resolved in Left, Right, Front, and Back portion and a polar tiles, resolved in top and bottom tiles, fig. 13; ¶0175 - ¶0190).  
 	Regarding claim 10, D’Acunto discloses method according to claim 1, wherein the tiles of the first type (600) have a rectangular shape and the tiles of the second type (700) have a square shape (tile shapes could potentially be generic polygon and thus both rectangular and square shapes are available for use in either of equatorial and/or polar regions, ¶0081, ¶0084, ¶0026).  
 	Regarding claim 11, D’Acunto discloses a network equipment (HMD of fig. 1 and/or client device 2201-3 of fig. 2, and/or client 702+718 of fig. 7, and/or system 1500 of fig. 15) configured for tiling with a set of tiles (600) a sphere (500) representing a scene of a spherical immersive content (FIG. 1 depicts a user wearing a video processing device, e.g. a head mounted device 102, which is configured to request and receive spherical content from the network and to render spherical content to a user 104 – ¶0058, fig. 1.
receiving region of interest (ROI) information associated with a ROI in a spherical representation of video data, the ROI information including a spherical ROI coordinate associated with a position of the ROI; receiving a manifest file comprising one or more tile stream identifiers for identifying one or more tile streams, each tile stream comprising spherical video data of a tile on the spherical surface, each tile defining a subpart on the spherical surface – abstract. Spherical content can be fully or partially immersive, ¶0196, ¶0199… etc.
Also see video streaming system of fig. 2, which is a system for delivering spherical immersive video to a client device, ¶0062-0065, fig. 2.
Also see system 1500 of fig. 15, that realizes the invention and is connectable through network, by network adapter 1516, ¶0211-0213),
            said network equipment (300) (e.g. any all of HMD of fig. 1 and/or client device 2201-3 of fig. 2, and/or client 702+718 of fig. 7, and/or system 1500 of fig. 15) comprising at least one memory (305) (memory 1504, ¶0211, fig. 15) and at least one processing circuitry (304) (processor 1502, fig. 15, ¶0211) configured to spatially split the scene of the spherical multimedia content with at least a first type of tiles (600) and a second type of tiles (700) (spherical multimedia content of the scene is spatially splitted in at least equatorial tiles resolved in Left, Right, Front, and Back portion and a polar tiles, resolved in top and bottom tiles, fig. 13; ¶0175 - ¶0190).  
 	Regarding claim 14, D’Acunto discloses a method to be implemented at a terminal (100) configured to be in communication with a network equipment (300) (HMD of fig. 1 and/or client device 2201-3 of fig. 2, and/or client 702+718 of fig. 7, and/or system 1500 of fig. 15) to receive a spherical immersive content with a scene represented by a sphere (500) (FIG. 1 depicts a user wearing a video processing device, e.g. a head mounted device 102, which is configured to request and receive spherical content from the network and to render spherical content to a user 104 – ¶0058, fig. 1.
receiving region of interest (ROI) information associated with a ROI in a spherical representation of video data, the ROI information including a spherical ROI coordinate associated with a position of the ROI; receiving a manifest file comprising one or more tile stream identifiers for identifying one or more tile streams, each tile stream comprising spherical video data of a tile on the spherical surface, each tile defining a subpart on the spherical surface – abstract. Spherical content can be fully or partially immersive, ¶0196, ¶0199… etc.
Also see video streaming system of fig. 2, which is a system for delivering spherical immersive video to a client device, ¶0062-0065, fig. 2.
Also see system 1500 of fig. 15, that realizes the invention and is connectable through network, by network adapter 1516, ¶0211-0213),
            wherein the method comprises receiving information on a tiling of the scene with a set of tiles from the network equipment (abstract), the tiling spatially splitting the scene of the spherical multimedia content with at least a first type of tiles (600) and a second type of tiles (700) (spherical multimedia content of the scene is spatially splitted in at least equatorial tiles resolved in Left, Right, Front, and Back portion and a polar tiles, resolved in top and bottom tiles, fig. 13; ¶0175 - ¶0190).  
 	15. (Canceled).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
Claims 2, 4, 5, 7 are  rejected under 35 U.S.C. 103 as being unpatentable over D'Acunto in view of YAKISHYN et al. (US 2019/0033962, hereinafter YAKISHYN).
 	Regarding claim 2, D’Acunto discloses method according to claim 1, comprising:
            obtaining (402) an altitude ( θj ) for each parallel line (Lj) of the sphere (500) comprising one or several centroids (Cij) of the tiles of the first type (600), each tile of the first type (600) being defined as a portion (601) of said sphere (500) covering a tile horizontal angular amplitude (φtile) and a tile vertical angular amplitude (θtile) (In an embodiment, the ROI on a sphere may have the shape of a spherical polygon. For these polygons, it holds that each side is defined a line segment of a great-circle. For example, FIG. 3A depicts a spherical polygon that has the shape of a rectangular on a sphere. In an embodiment, a number of angular coordinates may be used to define a such rectangular spherical polygon. In an embodiment, five angular coordinates may be used to define a rectangular ROI on the sphere, including: θ, φ, Ψ, the three yaw-pitch-roll angles to indicate the center and orientation of the ROI and the parameters w, h: where w represents the ROI's width in degrees of arc and h represents the ROI's height in degrees of arc – ¶0077. First type of tile is understood as the spherical polygon used for the equatorial regions, as depicted in fig. 13. Also see ¶0175-¶0184.
As described above, a rectangular ROI may be characterized by the following angular parameters: (θ, φ, Ψ, w, h). In the case of the ROI of FIG. 10A, these parameters may be (120,0,0, 120, 90) meaning that the ROI is centered in (120, 0), it has a roll degree of 0, and a size of (120, 90) – ¶0133);
            obtaining (403) an angular position (φij) for each centroid (Cij) of the tiles of first type (600) arranged on the parallel lines (Lj) (…receiving region of interest (ROI) information associated with a ROI in a spherical representation of video data, the ROI information including a spherical ROI coordinate associated with a position of the ROI; receiving a manifest file comprising one or more tile stream identifiers for identifying one or more tile streams, each tile stream comprising spherical video data of a tile on the spherical surface, each tile defining a subpart on the spherical surface… – abstract.
..the boundary information may comprise one or more further ROI coordinates, wherein the ROI coordinate defines a center of the ROI area and wherein the one or more further ROI coordinates define one or more points on the boundary of the ROI, preferably the boundary having a predetermined shape, including at least one of: a circle, square, ellipse, rectangular, a triangle – ¶0026.
The manifest file may define one or more tile stream identifiers for identifying tile streams, each tile stream comprises transformed spherical video data of a tile on the spherical surface wherein each tile defines a subpart on the spherical surface. The transformed spherical video data may result from transforming the spherical video data, which may at least in include a projection of the spherical video data onto a 2D flat plane. The manifest file may further comprising spatial description information for signaling the client apparatus information on the position of the tiles on the spherical surface – ¶0105. Also see ¶0075-0077, ¶0102, ¶0175-0184).
 	D'Acunto is not found disclosing explicitly that applying (405) first rotation matrices to a reference tile of first type (600R) to obtain the tiles of the first type (600), each of said first rotation matrices depending on the obtained altitude (θj) and angular position (φij) of the centroid (Cij) of a corresponding tile of first type (600) to be obtained.
 	However, YAKISHYN discloses a VR system (abstract, ¶0005, figs. 7, 8), where a transformed tile (e.g. first frame) can be computed from a reference tile (e.g. second frame), when initial points (x, y, e.g. reasonably understood as center Cij) is rotated by θ radians (understood as angular position (φij)) and translated by tx and ty (understood as altitude (θj)) (see ¶0081-0082. Also see ¶0075-0080).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of D'Acunto using the approach of using Matrix manipulation to obtain, each of the shifted, rotated and transformed tiles as necessary, to obtain, applying (405) first rotation matrices to a reference tile of first type (600R) to obtain the tiles of the first type (600), each of said first rotation matrices depending on the obtained altitude (θj) and angular position (φij) of the centroid (Cij) of a corresponding tile of 
 	Regarding claim 4, D’Acunto in view of YAKISHYN discloses the method according to claim 2, wherein the equator area (800) comprises a number of parallel lines (Lj) depending on the vertical angular amplitude (θtile) of the tiles of the first type (600) ( D’Acunto: In an embodiment, the ROI on a sphere may have the shape of a spherical polygon. For these polygons, it holds that each side is defined a line segment of a great-circle. For example, FIG. 3A depicts a spherical polygon that has the shape of a rectangular on a sphere. In an embodiment, a number of angular coordinates may be used to define a such rectangular spherical polygon. In an embodiment, five angular coordinates may be used to define a rectangular ROI on the sphere, including: θ, φ, Ψ, the three yaw-pitch-roll angles to indicate the center and orientation of the ROI and the parameters w, h: where w represents the ROI's width in degrees of arc and h represents the ROI's height in degrees of arc – ¶0077.
In the example of FIG. 5 the ROI is positioned along the equator of the sphere. The corresponding 2D mapped ROI is located at a position that corresponds with a position along the equator. FIG. 6 depicts the same ROI which is now moved in a direction towards the north pole of the sphere. In that case, the corresponding 2D mapped ROI will also move to a position close to the north pole. Due to the 2D mapping, the shape of the 2D mapped ROI changes as a function of the position of the ROI on the sphere. This effect needs to be taken into effect when selecting spherical video on the basis of a ROI – ¶0087. Also see figs. 3-6, 9, 13 etc.).  
 	Regarding claim 5, D’Acunto discloses the method according to claim 1, comprising:  
tile) and a tile vertical angular amplitude (Ωtile) (In an embodiment, three angular parameters (a spherical ROI coordinate) may be used to indicate the position of the ROI on the sphere. In an embodiment, the three yaw-pitch-roll angles (.theta., .phi., .psi.) may be used to indicate the center and orientation of the ROI – ¶0075. Also see, ¶0077.
As described above, a rectangular ROI may be characterized by the following angular parameters: (θ, φ, Ψ, w, h). In the case of the ROI of FIG. 10A, these parameters may be (120, 0, 0, 120, 90) meaning that the ROI is centered in (120, 0), it has a roll degree of 0, and a size of (120, 90) – ¶0133. Also see ¶0102-0103.
Such mapping results into a video picture comprising a front-, left-, right- and back-side of the sphere, wherein towards the north and south pole objects (pixels) get distorted in the picture due to the projection – ¶0086.
The corresponding 2D mapped ROI is located at a position that corresponds with a position along the equator. FIG. 6 depicts the same ROI which is now moved in a direction towards the north pole of the sphere. In that case, the corresponding 2D mapped ROI will also move to a position close to the north pole. Due to the 2D mapping, the shape of the 2D mapped ROI changes as a function of the position of the ROI on the sphere. This effect needs to be taken into effect when selecting spherical video on the basis of a ROI – ¶0087
Also see ¶0157-¶0167 for defining the parameters for polar tiles, which could be of any arbitrary shaped polygon, including square.
Also see ¶0176-0184 and fig. 13, to see two different types of regions, e.g. equatorial and polar regions having different tiling schema. Top and bottom projections are made of type 2 tiles located at Polar Regions. Left, right, front and back projections understood made op with type 1 tiles, located at equatorial regions);
            obtaining (407) an angular position (φij) for each centroid (Cij) of the tiles of second type (700) arranged on the parallel lines (Lj) (…receiving region of interest (ROI) information associated with a ROI in a spherical representation of video data, the ROI information including a spherical ROI coordinate associated with a position of the ROI; receiving a manifest file comprising one or more tile stream identifiers for identifying one or more tile streams, each tile stream comprising spherical video data of a tile on the spherical surface, each tile defining a subpart on the spherical surface… – abstract.
..the boundary information may comprise one or more further ROI coordinates, wherein the ROI coordinate defines a center of the ROI area and wherein the one or more further ROI coordinates define one or more points on the boundary of the ROI, preferably the boundary having a predetermined shape, including at least one of: a circle, square, ellipse, rectangular, a triangle – ¶0026.
The manifest file may define one or more tile stream identifiers for identifying tile streams, each tile stream comprises transformed spherical video data of a tile on the spherical surface wherein each tile defines a subpart on the spherical surface. The transformed spherical video data may result from transforming the spherical video data, which may at least in include a projection of the spherical video data onto a 2D flat plane. The manifest file may further comprising spatial description information for signaling the client apparatus information on the position of the tiles on the spherical surface – ¶0105. Also see ¶0075-0077, ¶0102, ¶0175-0184
FIG. 12B depicts an example wherein the ROI's centre is positioned at one of the poles, in this case the north pole – ¶0153).
 	D'Acunto is not found disclosing explicitly that applying (409) second rotation matrices to a reference tile of second type (700) to obtain the tiles of the second type (700), each of said second rotation matrices depending on the obtained altitude (θj) and angular position (φij) of the centroid (Cij) of a corresponding tile of second type (700) to be obtained.  
 	However, YAKISHYN discloses a VR system (abstract, ¶0005, figs. 7, 8), where a transformed tile (e.g. first frame) can be computed from a reference tile (e.g. second frame), when initial points (x, y, e.g. reasonably understood as center Cij) is rotated by θ radians (understood as angular position (φij)) and translated by tx and ty (understood as altitude (θj)) (see ¶0081-0082. Also see ¶0075-0080).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of D'Acunto using the approach of using Matrix manipulation to obtain, applying (409) second rotation matrices to a reference tile of second type (700) to obtain the tiles of the second type (700), each of said second rotation matrices depending on the obtained altitude (θj) and angular position (φij) of the centroid (Cij) of a corresponding tile of second type (700) to be obtained, because, combining 
 	Regarding claim 7, D’Acunto in view of YAKISHYN discloses the method according to claim 6, wherein a pole area (900) comprises a number of parallel lines (Lj) depending on the vertical angular amplitude (Ωtile) of the tiles of the second type (700) (D’Acunto: In an embodiment, the ROI on a sphere may have the shape of a spherical polygon. For these polygons, it holds that each side is defined a line segment of a great-circle. For example, FIG. 3A depicts a spherical polygon that has the shape of a rectangular on a sphere. In an embodiment, a number of angular coordinates may be used to define a  such rectangular spherical polygon. In an embodiment, five angular coordinates may be used to define a rectangular ROI on the sphere, including: θ, φ, Ψ, the three yaw-pitch-roll angles to indicate the center and orientation of the ROI and the parameters w, h: where w represents the ROI's width in degrees of arc and h represents the ROI's height in degrees of arc – ¶0077.
In the example of FIG. 5 the ROI is positioned along the equator of the sphere. The corresponding 2D mapped ROI is located at a position that corresponds with a position along the equator. FIG. 6 depicts the same ROI which is now moved in a direction towards the north pole of the sphere. In that case, the corresponding 2D mapped ROI will also move to a position close to the north pole. Due to the 2D mapping, the shape of the 2D mapped ROI changes as a function of the position of the ROI on the sphere. This effect needs to be taken into effect when selecting spherical video on the basis of a ROI – ¶0087. Also see figs. 3-6, 9, 13 etc).  

Claims 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over D'Acunto in view of YAKISHYN and further in view of Basic Rotations (Wikipedia resource about rotational matrix, https://en.wikipedia.org/wiki/Rotation_matrix. A snapshot of Dec, 2nd 2017 is attached herewith using Wayback Machine, https://archive.org/web/ ; hereinafter BR).
	Regarding claim 3, D’Acunto in view of YAKISHYN discloses the method according to claim 2.
YAKISHYN further discloses, in ¶0078, “Further, the matrix of R for rotation values may be a matrix of AXY (Equation 19) that rotates the vector by φ (radian) in the direction of the right-hand rule with respect to the x-axis, and rotates the vector by θ (radian) with respect to the y-axis. The matrix of R for rotation values may be a matrix of AXZ (Equation 20) that rotates the vector by φ (radian) in the direction of the right-hand rule with respect to the z-axis, and rotates the vector by Ψ(radian) with respect to the z-axis. The matrix of R for rotation values may be a matrix of AYZ (Equation 21) that rotates the vector by θ (radian) in the direction of the right-hand rule with respect to the y-axis, and rotates the vector by Ψ (radian) with respect to the z-axis. The matrix of R for rotation values may be a matrix of A (Equation 22) that rotates the vector by φ (radian) in the direction of the right-hand rule with respect to the x-axis, rotates the vector by θ (radian) in the direction of the right-hand rule with respect to the y-axis, and rotates the vector by Ω (radian) with respect to the z-axis”.
From ¶0078 indication of successive rotations around X and Y axis is anticipated. It is also understood that an equivalent rotation matrix can result in products of rotation matrices that 
However, BR discloses that general rotation around any arbitrary number of axis can eventually be found by a product of matrices (see BR in entirety, especially General Rotations section). If rotation around a particular axis is not sought that particular matrix become a Unity matrix and the product of 3 matrices eventually become product of 2 matrices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to apply the two rotational matrices of YAKISHYN that rotates a point on a tile around X and Y axis in view of the Matrix multiplication disclosed in BR, to obtain, wherein each of said first rotation matrices is a first matrix product of two rotation matrices defined by the following equation:
	Rotij = Rot(y, φij) * Rot(x, θj)
 wherein:
            Rotij is the first matrix product,
            Rot(x, θj) is a rotation matrix associated with a rotation of an angle (θj) around an axis x of an orthogonal system of axes x,y,z (R(O,x,y,z)) arranged at a center (O) of the sphere (500),
            Rot(y, φij) is a rotation matrix associated with a rotation of an angle (φij) around the axis y of the orthogonal system.  
 	The above combination is obvious because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, 
 	Regarding claim 6, D’Acunto in view of YAKISHYN discloses the method according to claim 5.
YAKISHYN further discloses, in ¶0078, “Further, the matrix of R for rotation values may be a matrix of AXY (Equation 19) that rotates the vector by φ (radian) in the direction of the right-hand rule with respect to the x-axis, and rotates the vector by θ (radian) with respect to the y-axis. The matrix of R for rotation values may be a matrix of AXZ (Equation 20) that rotates the vector by φ (radian) in the direction of the right-hand rule with respect to the z-axis, and rotates the vector by Ψ(radian) with respect to the z-axis. The matrix of R for rotation values may be a matrix of AYZ (Equation 21) that rotates the vector by θ (radian) in the direction of the right-hand rule with respect to the y-axis, and rotates the vector by Ψ (radian) with respect to the z-axis. The matrix of R for rotation values may be a matrix of A (Equation 22) that rotates the vector by φ (radian) in the direction of the right-hand rule with respect to the x-axis, rotates the vector by θ (radian) in the direction of the right-hand rule with respect to the y-axis, and rotates the vector by Ω (radian) with respect to the z-axis”.
From ¶0078 indication of successive rotations around X and Y axis is anticipated. It is also understood that an equivalent rotation matrix can result in products of rotation matrices that rotate a point around a rotation axis. However, and explicit mention of product of rotation matrices to obtain an equivalent matrix is not found in YAKISHYN.
(see BR in entirety, especially General Rotations section). If rotation around a particular axis is not sought that particular matrix become a Unity matrix and the product of 3 matrices eventually become product of 2 matrices.
It is clear from ¶0078 that, successive rotations around X and Y axis would result in multiplication of at least Rot(x, θj) and Rot(y, φij) matrices. The final rotation matrix, i.e. a rotation of +90 and/or -90 to transport a patch to the polar region is indicated in D’Acunto (¶0153-0159).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to apply the three rotational matrices of YAKISHYN that rotates a point on a tile around X and Y axis in view of the Matrix multiplication disclosed in BR, to obtain, wherein each of said second rotation matrices is a second matrix product of three rotation matrices defined by the following equation:
	Rot’ ij = Rot(x, Ψ i) x Rot(y, φij) x Rot(x, θj)
wherein:
            Rot'ij is the second matrix product,
            Rot(x, θj) is a rotation matrix associated with a rotation of an angle (θj) around an axis x of an orthogonal system of axes x,y,z (R(O,x,y,z)) arranged at a center (O) of the sphere (500),
            Rot(y, φij) is a rotation matrix associated with a rotation of an angle (φij) around the axis y of the orthogonal system,
o or – 90o.
The above combination is obvious because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, rotating a point or a tile, using rotation matrices by desired amount around any arbitrary axes of choice is well known practice used in the art yielding predictable results.
 	Claims 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over D'Acunto in view of YAKISHYN and further in view of Wen et al. (WO 2019/127816, document available under IDS provided by Applicant on 7/22/2020).
 	Regarding claim 8, D’Acunto discloses the method according to claim 1, except, wherein the tiles (600, 700) of the set of tiles are distributed amongst three different areas (800, 900) of the sphere (500).  
However, Zen discloses that encoding and streaming device and method for 360o video (abstract), where, besides the equatorial and polar zoning, additional zoning of the spherical video is proposed and implemented as can be seen from figs. 2b, 8, etc. Also see ¶55, ¶0067-69 …etc.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of D’Acunto to include the teaching of Wan of further segmenting the spherical video for encoding and streaming beside only equatorial and polar regions, to obtain, wherein the tiles (600, 700) of the 
 	Regarding claim 9, D’Acunto in view of Wan discloses the method according to claim 8, wherein the three areas (800, 900) comprise an equator area (800) surrounding the equator (Lo) of the sphere (500) and two pole areas (900) arranged at the poles (P) of the sphere (Wan: figs. 2b, 8, see ¶55, ¶0067-69 …etc).  
 	Regarding claim 12, D’Acunto discloses the network equipment according to claim 11, except, wherein the tiles of the set of tiles are distributed amongst three areas (800, 900) on the scene.  
 	However, Zen discloses that encoding and streaming device and method for 360o video (abstract), where, besides the equatorial and polar zoning, additional zoning of the spherical video is proposed and implemented as can be seen from figs. 2b, 8, etc. Also see ¶55, ¶0067-69 …etc.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of D’Acunto to include the teaching of Wan of further segmenting the spherical video for encoding and streaming beside only equatorial and polar regions, to obtain, wherein the tiles of the set of tiles are distributed amongst three areas (800, 900) on the scene, because, such modification would enhance the versatility of the overall system.
 	Regarding claim 13, D’Acunto in view of Wan discloses the network equipment according to claim 12, wherein the three areas comprise an equator area (800) surrounding the Wan: figs. 2b, 8, see ¶55, ¶0067-69 …etc.).  
Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –
 	DVIR et al. (20200322696), 
Lin et al. (20180262774), 
Koren et al. (20080109168), 
Phillips et al. (20190387237), 
YAKISHYN et al. (2019/0033962), 
ZHOU et al. (20170339341), 
KUNKEL et al. (20180374192), 
Raphael (20190191147), 
LEE et al. (20180338160) 
They disclose different streaming methods of 360-degree spherical video to a client device from a server. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN N FLORA/Primary Examiner, Art Unit 2619